Citation Nr: 9932932	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  97-22 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a leg disorder.

2.  Entitlement to service connection for a heart disorder.

3.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from March 1959 to 
October 1978 with an additional 5 months and 8 days of other 
service.  He retired from the U. S. Army with over 20 years 
of active service.

The instant appeal arose from a July 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which denied claims for service 
connection for a leg disorder and a heart disorder and also 
denied an application to reopen a claim for diabetes 
mellitus.

The Board of Veterans' Appeals (Board) notes that the veteran 
had also appealed from that rating decision a denial of a 
claim for entitlement to service connection for a back 
disorder.  However, service connection was granted for 
chronic low back strain in a December 1997 rating decision.  
Since that decision constituted a full grant of the benefits 
sought on appeal as to that issue, it will not be addressed 
here by the Board.


FINDINGS OF FACT

1.  The service medical records show one complaint of trauma 
to the leg and treatment for burns of the left leg without 
residual disability.

2.  The record shows that the veteran's current leg disorders 
are diagnosed as peripheral neuropathy secondary to diabetes 
mellitus and peripheral vascular disease with bilateral calf 
claudication, which were first diagnosed many years after 
service.

3.  There is no objective medical evidence of record which 
links the appellant's peripheral neuropathy or peripheral 
vascular disease with bilateral calf claudication to service.

4.  The record shows that the veteran was first diagnosed 
many years after service with atherosclerotic coronary artery 
disease with probable history of inferior posterior infarct, 
myocardial infarction, ischemia, and unstable angina 
pectoris, and hypertension.

5.  There is no objective medical evidence of record which 
links the appellant's atherosclerotic coronary artery disease 
with probable history of inferior posterior infarct, 
myocardial infarction, ischemia, and unstable angina 
pectoris, and hypertension to service.

6.  The last final disallowance of a claim for service 
connection for diabetes mellitus was a December 1980 rating 
decision.

7.  The evidence which has been presented or secured since 
the December 1980 rating decision is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for diabetes mellitus.


CONCLUSIONS OF LAW

1.  The appellant's claims for entitlement to service 
connection for a leg disorder and a heart disorder are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The December 1980 rating decision denying service 
connection for diabetes mellitus is final. 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1999).

3.  Evidence received since the December 1980 rating decision 
denying service connection for diabetes mellitus is not new 
and material evidence, and the appellant's claim for service 
connection for diabetes mellitus is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claims

Under 38 U.S.C.A. §§ 1110 and 1131, compensation will be 
provided if it is shown that the veteran suffers from a 
disease or injury incurred in or aggravated by service.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Moreover, 
service medical records must show the claimed disability and 
there must be medical evidence that links a current 
disability with events in service or with a service-connected 
disability.  Montgomery v. Brown, 4 Vet. App. 343 (1993).  

For certain chronic diseases, including cardiovascular-renal 
disease and hypertension, the law provides a presumption of 
service connection if the disease becomes manifest to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1) 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (1999).

Before service connection may be decided, however, the 
initial question for resolution is whether the veteran has 
submitted a well-grounded claim in accordance with 
38 U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  "[I]n order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995)(citations 
omitted).

The appellant contends, in substance, that he has had 
problems involving the heart and the legs since service; 
therefore, he believes service connection is warranted for 
heart and leg disorders.

A review of the appellant's service medical records shows no 
complaint, treatment, or diagnosis referable to a heart 
disorder.  There are also no notations that any blood 
pressure readings were elevated.  As regard the legs, well-
healed scars of both knees, the right upper dorsal thigh, and 
the left buttock were noted on the June 1958 pre-induction 
examination.  The records also showed that in May 1964 the 
veteran sustained first and second degree burns to his left 
lower leg while he was attempting to start his car by pouring 
gasoline into the carburetor.  A treatment record dated at 
the end of May determined that the leg was healed and that 
the veteran was generally asymptomatic.  A June 1973 record 
noted that he hit his foot on a couch and complained of pain 
and swelling.  No heat or swelling was noted on examination, 
but some tenderness was noted.  The impression was blunt 
trauma, and Darvon was prescribed.  The remainder of the 
service medical records are silent as to complaints, 
treatment, or diagnosis regarding either leg.

The Board notes that the veteran's representative has 
indicated that the veteran had a retirement physical which 
contained information pertinent to his claims; however, 
numerous attempts to develop any retirement physical have 
been unsuccessful.  The initial request from the RO to the 
National Personnel Records Center (NPRC) for the veteran's 
service medical records resulted in the development of 
numerous service medical records.  However, the initial 
response from the NPRC indicated that the available records 
did not include any physical examination at separation.  The 
RO has subsequently specifically requested several times that 
the NPRC send a copy of the retirement examination which the 
veteran reported.  Attempts to develop this specific record 
in November 1980 and again in January 1998 resulted in a 
response from the NPRC both times that no additional service 
medical records for the veteran were on file at the NPRC.  
Based on the numerous attempts to get this document which the 
veteran reported, the Board finds that VA has satisfied its 
obligation to obtain this record.  See Hayre v. West, 188 
F.3d 1327 (1999).

The Board has reviewed medical records from MacDill Air Force 
Base, dated from August 1993 to August 1997 and has also 
reviewed private medical records from Dr. R. D. Rodriguez 
from July to November 1995.  These records reveal that the 
veteran has been diagnosed with peripheral vascular disease 
with bilateral calf claudication.  These records also show 
that the veteran was diagnosed with atherosclerotic coronary 
artery disease with probable history of inferior posterior 
infarct, myocardial infarction, ischemia, and unstable angina 
pectoris, and hypertension.

The Board has also reviewed a series of VA examinations dated 
in February 1996.  During the diabetes mellitus examination, 
the veteran complained of symptoms of peripheral neuropathy 
and tingling in his feet.  The examiner diagnosed peripheral 
neuropathy secondary to diabetes mellitus.  The Board notes 
that the veteran's diabetes mellitus is not service-
connected.  The heart examination diagnosed hypertension, 
coronary artery disease with possible old myocardial 
infarction, and angina.  

A stress test was recommended by the VA heart examiner for 
further evaluation of the coronary artery disease; however, a 
record in the file from the Tampa, Florida, VA Medical Center 
(MC) revealed that the veteran had twice failed to report for 
the recommended testing.  As the Board finds that the 
veteran's claim for entitlement to service connection for a 
heart disorder is not well-grounded and as it is incumbent 
upon the veteran to submit to a VA examination if he or she 
is applying for, or in receipt of, compensation, the Board 
finds that a further attempt to schedule the veteran for a 
stress test is not warranted.  Engelke v. Gober, 10 Vet. App. 
396 (1997); Dusek v. Derwinski, 2 Vet. App. 519 (1992).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has noted that "[i]f a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

As the appellant has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that his claims are plausible, they must be deemed 
not well grounded and therefore denied.  The medical evidence 
of record does not show a nexus between a current leg or 
heart disability and service.  Also, no chronic leg or heart 
disability was diagnosed in service.  Further, the records do 
not show that hypertension or cardiovascular-renal disease 
was manifest to a compensable degree within a year of the 
veteran's separation from service.  The evidence does not 
show that the veteran's current leg and heart disabilities 
were diagnosed until many years after the veteran's period of 
service ended.  

The Board acknowledges the appellant's belief that a causal 
relationship exists between his leg and heart complaints and 
service.  However, as a layman the appellant is not competent 
to offer opinions on medical causation and, moreover, the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482 (1992).  Furthermore, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
applications for service connection for leg and heart 
disorders.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Primarily, competent medical evidence is lacking of a nexus 
between any leg or heart disability and service.  Whereas the 
Board has determined that the appellant's claim for service 
connection is not well grounded, VA has no further duty to 
assist the appellant in developing facts in support of this 
claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  As noted above, VA has satisfied its 
obligation to develop the veteran's retirement examination in 
light of three requests to the NPRC for the information.  
Here, the appellant had not made VA aware of any other 
specific, additional evidence that is not of record which 
could serve to well ground his claim.  The RO fulfilled its 
obligation under section 5103(a) in an August 1996 statement 
of the case which informed the appellant that the reason his 
claims had been denied was that there was no evidence of 
chronic leg and heart disabilities in service and there was 
no evidence of a heart disability within the presumptive 
period.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of his claims, they must 
be considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1999).  Since these 
claims are not well grounded, they must, accordingly, be 
denied.  Grottveit v. Brown, 5 Vet. App. 91 (1993); Boeck v. 
Brown, 6 Vet. App. 14 (1993).

New and material evidence claim

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1999).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from the date of notification of a 
decision of the agency of original jurisdiction to file a 
notice of disagreement (NOD) with the decision, and the 
decision becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b), (c) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (1999).

The law provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991).  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) set forth new guidance regarding the 
adjudication of claims for service connection based on the 
submission of "new and material evidence" in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

On appeal, the Board notes that in determining that the 
evidence presented by the veteran did not qualify as "new 
and material," the RO applied the materiality test adopted 
by the Court in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("there must be a reasonable possibility that that new 
evidence . . . would change the outcome" of the prior final 
decision in order to be considered "material" evidence), 
which had been rejected by the Hodge Court.  In invalidating 
this test, the Federal Circuit reasoned that the "reasonably 
likely to change the outcome" requirement was not only 
unnecessarily stringent but also inconsistent with the 
promulgated regulation on point, 38 C.F.R. § 3.156(a), which 
merely requires that the newly submitted evidence "be so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  While in this case the RO 
denied service connection under Colvin, the Board concludes 
that in denying the appeal under 38 C.F.R. § 3.156, the 
Board's decision is not prejudicial to the veteran, as the 
Colvin test is more stringent as to the materiality of 
evidence, than that under the more flexible Hodge standard.  
See Fossie v. West, 12 Vet. App. 1, 4-5 (1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board has reviewed the appellant's diabetes mellitus 
claim within the confines of the aforementioned legal 
guidelines.  A review of the service medical records shows no 
complaints, treatment, or diagnosis of diabetes mellitus.  
The Board notes that diabetes mellitus is a chronic disease 
for which VA law provides a presumption of service connection 
if the disease becomes manifest to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 1991); 
38 C.F.R. §§ 3.307, 3.309(a) (1999).  However, at the time of 
the prior final denial of service connection for diabetes 
mellitus, there was no evidence that diabetes mellitus was 
manifest to a compensable degree within one year of service.

At the time of the prior final denial, VA treatment records 
were of record which revealed that the veteran was 
hospitalized at a VA facility from April 15, 1980, to April 
23, 1980.  Over the course of this hospitalization he was 
given a diagnosis of adult onset diabetes mellitus with 
retinopathy.  There was no other medical record of 
complaints, diagnosis, or treatment of diabetes mellitus 
prior to the December 1980 rating decision.

The December 1980 rating decision denied service connection 
for diabetes mellitus and noted that service medical records 
did not show any diagnosis of diabetes mellitus while on 
active duty and that there was no evidence that diabetes 
mellitus was manifest to a compensable degree within one year 
of service.  The appellant was informed of the rating 
decision by letter dated in December 1980.  He did not appeal 
that decision, and it became final.

Thereafter, the appellant filed a claim to reopen the claim 
for service connection for diabetes mellitus in 1996.  The 
question in this case is whether new and material evidence 
has been submitted since the December 1980 rating decision 
which would be sufficient to reopen the claim for service 
connection for diabetes mellitus.

The evidence of record compiled after the December 1980 
rating decision included medical records from MacDill Air 
Force Base, dated from August 1993 to August 1997, and 
private medical records from Dr. R. D. Rodriguez dated from 
July to November 1995.  In addition, the veteran underwent a 
VA diabetes mellitus examination in February 1996.  These 
records all showed a diagnosis of diabetes mellitus.  

Applying VA's definition of new and material evidence in 
38 C.F.R. § 3.156(a), the Board finds that the records from 
MacDill Air Force Base and Dr. Rodriguez and the February 
1996 VA examination report are new because they had not 
previously been submitted to agency decisionmakers.  
Moreover, the Board finds that these records are not 
cumulative or redundant of other evidence of record.  
Accordingly, the Board concludes that these records are 
"new" evidence.  

The Board, however, does not find that the new evidence is 
material as it only reveals what was known at the time of the 
December 1980 rating decision, that is, that the veteran has 
diabetes mellitus.  In other words, the new evidence does not 
show that diabetes mellitus was incurred in or aggravated by 
service or was manifest to a compensable degree within one 
year of service, nor does it link the diabetes mellitus to 
service.  Thus, the Board does not consider the new evidence 
to be "so significant that it must be considered in order to 
fairly decide the merits of the claim" for service 
connection for diabetes mellitus.  38 C.F.R. § 3.156(a) 
(1999).

The new evidence also does not contribute "to a more 
complete picture of the circumstances surrounding the origin 
of" the veteran's diabetes mellitus.  See Hodge, 155 F.3d at 
1363.  It simply shows that the veteran has diabetes 
mellitus, a fact which was know at the time of the prior 
final rating decision.  Accordingly, the Board concludes that 
new and material evidence that is sufficiently significant 
that it must be considered in order to fairly decide the 
merits of the claim has not been submitted, and therefore the 
appellant's claim for service connection for diabetes 
mellitus is not reopened.



ORDER

Claims for entitlement to service connection for a leg 
disorder and a heart disorder are denied, and an application 
to reopen a claim for service connection for diabetes 
mellitus is also denied.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals

 

